Name: Commission Regulation (EC) No 2994/95 of 19 December 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production
 Date Published: nan

 No L 312/26 EN Official Journal of the European Communities 23 . 12. 95 COMMISSION REGULATION (EC) No 2994/95 of 19 December 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds agricultural product nomenclature for export refunds ; whereas it should be adapted to the aforementioned amendments with effect from 1 January 1996 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 13 thereof, Whereas Commission Regulation (EC) No 2448/95 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff (3), provides for amendments with effect from 1 January 1996 in respect of certain cereal products falling within CN code 1104 such as hulled (shelled or husked) grains of oats or clipped grains of oats ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 2838/95 (*), esta ­ blishes, on the basis of the combined nomenclature, an HAS ADOPTED THIS REGULATION : Article 1 Sector 3 in the Annex to Regulation (EEC) No 3846/87 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (*) OJ No L 179, 29. 7. 1995, p. 1 . P) OJ No L 259, 30. 10 . 1995, p. 1 . (&lt;) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 296, 9. 12. 1995, p. 1 . 23 . 12. 95 EN Official Journal of the European Communities No L 312/27 ANNEX 1 . CN code ex 1104 22 10 and the particulars relating thereto are replaced by the following product code and the following information : CN code Description Product code ex 1104 22 20    Hulled (shelled or husked) :     Of an ash content, referred to dry matter, not exceeded 2,3 % by weight of tegument content not exceeding 0,5 %, of a moisture content not exceeding 1 1 % and of which the peroxidase is virtually inactivated (2) 1104 22 20 100 2. CN code ex 1104 22 99 and the particulars relating thereto are deleted.